Title: To James Madison from William Willis, 13 July 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona July the 13th. 1803
					
					Since my last Via Lisbon nothing very remarkable has occurr’d here: we have no late news from tripoly 

but the Algerines have taken a number of Brittish Merchant Ships, On account of their Passes not agreeing with 

the forms Last sent out.
					I have lately demanded of Captain James Mills to deliver into this office his ships papers but he has 


absolutely refus’d to do it.
					Benjamin B Mumford who with Lewis & Baker seem to have been the principal authors of the false 


papers made here and who run away from this place in the night like his two comrades, I find is set off for 


Bordeaux, from Marseilles Leaving Baker & Ogden & Schwartz their agents at that place, and Captain 


James Mills who is their secret agent here and with whom they left their effects papers 


&c. when they run away from this place, informs me that Baker has been an old trader with false papers, and 


he also says that almost Every English Vessell that goes to sea has a set 


of false American papers, and he also says he saw an English Captain 


with a set of them in this Port but he did not inform me of it untill the Vessel was gone, 


he has Equivocated much in the Subject: and says he does not know 


the name of the Captain that had them  Indeed I fear much that Mills who I thought innocent 


is deeply concern’d in this business: perhaps I may detect him.
					It is Certainly necessary to change in some Manner the American 


Ships papers, as Mills says a full set of them could have been bought for 


some years past at a Guinea but in changing the Mediteranean passes it will Certainly 


be necessary to avoid the Error the English have fallen into.  It perhaps 


would be best to Oblige Every Vessell to a New form every Voiage and Rub 


up the old form, And to give Each Master of a Ship a Coppy of their Pass 


Struck on fine paper, which they should be Obliged to Exhibit to the 


Consuls of Every Port they Visit, on their Voiage, and that the Consuls 


should be Oblig’d to sign and seal this form at Every port where Such Ship should 


touch  This would be a check, on those who use any false papers.  This Check pass 


should be struck on one kind of paper made for the purpose with a 


Clear Water Mark in it, and none of the paper made with this Mark should be suffer’d to be made any 


other Use of, and a form should be sent to Each of the Consuls.  This would in my Opinion 


be a very effectual check.  But the Government may perhaps devise better.
					My attempting to investigate the business of the false papers & to 


detect the Authors has nearly cost me my life  Poison & Daggers have been 


employ’d to destroy me, and I have not yet entirely recovered the effects 


of the Poison which has been given me at the instigation of those Vilains 


 I am Sir With Respect & Esteem Yr Hbl Servt.
					
						Willm. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
